Case 3:20-cv-02069-H-BGS Document 7-1 Filed 12/10/20 PageID.56 Page 1 of 2



 1   Daley & Heft, LLP
     Attorneys at Law
 2   Mitchell D. Dean [SBN 128926]
     Lee H. Roistacher [SBN 179619]
 3   462 Stevens Avenue, Suite 201
     Solana Beach, CA 92075
 4   Telephone: (858) 755-5666
     Facsimile: (858) 755-7870
 5   E-mail:     mdean@daleyheft.com
                 lroistacher@daleyheft.com
 6
 7   Attorneys for Defendant
     AARON RUSSELL
 8
                         UNITED STATES DISTRICT COURT
 9
                     SOUTHERN DISTRICT OF CALIFORNIA
10
     HENRY BILS, individually and as          Case No.: 20-CV-2069-H-BGS
11   Successor in Interest to NICHOLAS
12   BILS, deceased,                          CERTIFICATE OF SERVICE
13                Plaintiff,
14                                            Courtroom: 15A
            v.                                Judge:     Hon Marilyn L. Huff
15
                                              Trial Date: None set
16   COUNTY OF SAN DIEGO, a
     municipal entity, Deputy AARON
17   RUSSELL, an individual, and DOES
18   1 through 10, inclusive,
19                Defendant.
20
21
22         I, Rachel I. Gomez, certify and declare as follows:

23         I am over the age of 18 and not a party to the action. I am employed in the

24   County of San Diego, California. My business address is 462 Stevens Avenue,

25   Suite 201, Solana Beach, California. My electronic address is

26   rgomez@daleyheft.com.

27         On December 10, 2020 I served all interested parties in this action the

28   following documents described and addressed as follows:
                                           1
                   Certificate of Service                        Case No. 20-CV-2069-H-BGS
Case 3:20-cv-02069-H-BGS Document 7-1 Filed 12/10/20 PageID.57 Page 2 of 2



 1          NOTICE OF APPEARANCE (MITCHELL D. DEAN, ESQ.)
 2          [ X ] BY ELECTRONIC SERVICE: On the date stated below, I served
 3   the above referenced documents via CM/EFC on the designated recipients below
 4   through electronic transmission of said documents; a certified receipt is issued to
 5   filing party acknowledging receipt by CM/EFC's system.
 6          The following are those who are currently on the CM/ECF service list:
 7   BRIAN T. DUNN, ESQ.
     EDWARD M. LYMAN, ESQ.
 8   THE COCHRAN FIRM CALIFORNIA
     4929 Wilshire Boulevard, Suite 1010
 9   Los Angeles, California 90010-3856
10   Telephone: (323) 435-8205
     Email: bdunn@cochranfirm.com
11   Email: elyman@cochranfirm.com

12   Attorneys for Plaintiff Henry Bils
13   THOMAS E. MONTGOMERY, County Counsel (State Bar No. 109654)
     County of San Diego
14
     By MELISSA M. HOLMES, Senior Deputy (State Bar No. 220961)
15   JENNIFER M. MARTIN, Deputy (State Bar No. 322048)
     1600 Pacific Highway, Room 355
16   San Diego, California 92101-2469
     Telephone: (619) 531-5836; Fax: (619) 531-6005
17   E-mail: melissa.holmes@sdcounty.ca.gov
18
     Attorneys for Defendant County of San Diego
19
20          I declare under penalty of perjury under the laws of the State of California
21
     that the foregoing is true and correct. I declare that I am employed in the office of
22
23   a member of the bar of this court at whose direction the service was made.

24   Executed on December 10, 2020                     /s/ Rachel I. Gomez
25                                                     Rachel I. Gomez

26
27
28
                                                   2
                       Certificate of Service                        Case No. 20-CV-2069-H-BGS
